DETAILED ACTION
Response to Arguments
Applicant's arguments filed February 8 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-16 under 35 U.S.C. § 103(a) over the combination of Kim (Of Record) in view of Stanwood (Of Record), the examiner respectfully disagrees. More specifically the applicant argues that the examiner’s reasoning does not consider the claimed subject matter in its entirety, namely the claim features of “transmitting, over a physical uplink control channel, a message comprising the scheduling request and the ACK/NACK or the CQI” and “transmitting, over a physical uplink shared channel, scheduling request information as in-band information”. However the examiner respectfully disagrees as the examiner has considered such claim features argues by the applicant based on the combined teachings of Kim in view of Stanwood. 

For example, Kim discloses “transmitting, over a physical uplink control channel, a message comprising the scheduling request and the ACK/NACK or the CQI” (Kim, see Para [0036] i.e., Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel).

Stanwood discloses the claim feature of “transmitting, over a physical uplink shared channel, scheduling request information as in-band information” (see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., “buffer status” is included in the bandwidth request) & Pg. 24 lines 20-21, Pg. 14 lines 19-26 i.e., Another means used by the present invention in reducing the bandwidth consumed by the bandwidth request messages is the technique of “piggybacking” bandwidth requests (i.e., “in-band information”) on bandwidth already allocated to a CPE. In accordance with this technique, currently active CPEs request bandwidth using previously unused portions of uplink bandwidth (i.e., “physical uplink shared channel”) that is already allocated to the CPE. The necessity of polling CPEs is thereby eliminated. In an alternative embodiment of the present invention, bandwidth requests are piggybacked on uplink bandwidth allocated (i.e., “physical uplink shared channel”) and actively being used by a data service. In accordance with this alternative, the CPE “steals” bandwidth already allocated for a data connection (i.e., “physical uplink shared channel”) by inserting bandwidth requests (i.e., “in-band information”) in time slots previously used for data (i.e., “physical uplink shared channel”) & Pg. 23 lines 10-23 i.e., in order to further reduce overhead bandwidth necessary for the bandwidth allocation process, currently active CPEs may “piggyback” a bandwidth request (or any other control message) on their current transmissions (i.e., “physical uplink shared channel”). The CPEs accomplish this piggybacking of bandwidth by using unused bandwidth in TC/PHY packets of existing bandwidth allocations…At the decision step 954 the method determines whether any unused bytes exist in the current allocation. If so, the method proceeds to insert bandwidth requests into the unused bytes at step 956)”. Thus, the references does disclose such claimed features argued by the applicant.

In response to applicant's argument on (Pg. 7 of the remarks) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

The applicant states on (Pg. 7 of the remarks) “Here, neither Kim nor Stanwood teach, suggest, or otherwise motivate one of ordinary skill in the art to further transmit scheduling request information over a physical uplink shared channel in addition to the scheduling request information transmitted over the physical uplink control channel”.  The applicant then argues that the single reference of Stanwood does not disclose such claimed features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that neither Kim nor Stanwood teach, suggest, or otherwise motivate one of ordinary skill in the art to further transmit scheduling request information over a physical uplink shared channel in addition to the scheduling request information transmitted over the physical uplink control channel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Kim teaches “transmitting, over a physical uplink control channel, a message comprising the scheduling request and the ACK/NACK or the CQI” (Kim, see Para [0036] i.e., Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel), but does not teach the claim feature of transmitting, over the physical uplink shared channel, the scheduling request information as in-band information.

Stanwood teaches the claim feature of “transmitting, over the physical uplink shared channel, the scheduling request information as in-band information”, (see Pg. 14 lines 19-26 i.e., Another means used by the present invention in reducing the bandwidth consumed by the bandwidth request messages is the technique of “piggybacking” bandwidth requests (i.e., “in-band information”) on bandwidth already allocated to a CPE. In accordance with this technique, currently active CPEs request bandwidth using previously unused portions of uplink bandwidth (i.e., “physical uplink shared channel”) that is already allocated to the CPE. The necessity of polling CPEs is thereby eliminated. In an alternative embodiment of the present invention, bandwidth requests are piggybacked on uplink bandwidth allocated (i.e., “physical uplink shared channel”) and actively being used by a data service. In accordance with this alternative, the CPE “steals” bandwidth already allocated for a data connection (i.e., “physical uplink shared channel”) by inserting bandwidth requests (i.e., “in-band information”) in time slots previously used for data (i.e., “physical uplink shared channel”) & Pg. 23 lines 10-23 i.e., in order to further reduce overhead bandwidth necessary for the bandwidth allocation process, currently active CPEs may “piggyback” a bandwidth request (or any other control message) on their current transmissions (i.e., “physical uplink shared channel”). The CPEs accomplish this piggybacking of bandwidth by using unused bandwidth in TC/PHY packets of existing bandwidth allocations…At the decision step 954 the method determines whether any unused bytes exist in the current allocation. If so, the method proceeds to insert bandwidth requests into the unused bytes at step 956)”

see Pg. 14 lines 19-20 & Pg. 23 lines 10-12)).

Therefore it would be obvious to one of ordinary skill in the art at the time of the invention for the scheduling request which is transmitted on the physical uplink control channel  as disclosed in Kim to transmit in addition to the scheduling request, scheduling request information such as buffer status which is transmitted over the physical uplink shared channel as in-band information as disclosed in the teachings of Stanwood because the motivation lies in Stanwood for reducing the bandwidth consumed by the bandwidth request messages by transmitting the scheduling request information as in-band information. 

Therefore the examiner has shown motivation for combining the teachings of Stanwood with Kim for reducing bandwidth consumption by the bandwidth request messages which is not hindsight reasoning. Thus, the combination of Kim in view of Stanwood does contemplate the concept of separate transmissions including a “scheduling request” and “scheduling request information” over different channels such as the physical uplink control channel and the physical uplink shared channel.  For the reasons explained, the rejection of independent claims 1 and 9 under 35 U.S.C. § 103(a) are maintained over the combination of Kim in view of Stanwood. The rejection of dependent claims 2-8 and 10-16 which depend from independent claims 1 and 9 are also maintained over the prior art (Of Record). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US (2005/0063331) in view of Stanwood et al. (WO 02/05453A2). 

Regarding Claim 1, Kim discloses a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., Subscriber Station (SS) 130 & Para [0011] i.e., subscriber stations (SS)) comprising: a transmitter; (see Fig. 1 i.e., Subscriber Station (SS) 130 includes a transmitter & Para [0011] i.e., OFDM/OFDMA is used for signal transmission and reception between the BS 100 and the SSs 110, 120, and 130 will comprise a transmitter in the SS for signal transmission). 

and a processor; (see Fig. 1 i.e., Subscriber Station (SS) 130 includes a processor & Para [0011] i.e., OFDM/OFDMA is used for signal transmission and reception between the BS 100 and the SSs 110, 120, and 130 will comprise a processor in the SS for signal processing). 

see Fig. 1 i.e., SS 130) is configured to determine whether an acknowledgement/negative acknowledgement (ACK/NACK) or channel quality information (CQI) is to be transmitted over a physical uplink control channel, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

the processor (see Fig. 1 i.e., SS 130) is further configured to determine whether a scheduling request is to be transmitted, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

the processor (see Fig. 1 i.e., SS 130)  is configured to generate, on a condition that the scheduling request and the ACK/NACK or the CQI are to be transmitted (see Para [0036] i.e., Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal), a message comprising the scheduling request and the ACK/NACK or the CQI, (see Para’s [0034] i.e., the SS to transmit a bandwidth allocation request signal (i.e., “message”) for uplink access to transmit uplink packet data & [0035-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal (i.e., “message”) via the access channel (e.g., access preamble + packet data)).

the transmitter (see Fig. 1 i.e., SS 130)   is configured to transmit, over the physical uplink control channel, the message, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

Kim does not disclose the processor is further configured to determine whether scheduling request information, including buffer status, is to be transmitted; and the transmitter is further configured to transmit, over a physical uplink shared channel, the scheduling request information as in-band information. However the claim features would be rendered obvious in view of Stanwood et al. (WO 02/05453A2). 

see Pg. 6 lines 7-11 i.e., bandwidth requests), including buffer status, is to be transmitted, (see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., “buffer status” is included in the bandwidth request) & Pg. 24 lines 20-21)

and a transmitter is further configured to transmit, over a physical uplink shared channel, the scheduling request information as in-band information (see Pg. 14 lines 19-26 i.e., Another means used by the present invention in reducing the bandwidth consumed by the bandwidth request messages is the technique of “piggybacking” bandwidth requests (i.e., “in-band information”) on bandwidth already allocated to a CPE. In accordance with this technique, currently active CPEs request bandwidth using previously unused portions of uplink bandwidth (i.e., “physical uplink shared channel”) that is already allocated to the CPE. The necessity of polling CPEs is thereby eliminated. In an alternative embodiment of the present invention, bandwidth requests are piggybacked on uplink bandwidth allocated (i.e., “physical uplink shared channel”) and actively being used by a data service. In accordance with this alternative, the CPE “steals” bandwidth already allocated for a data connection (i.e., “physical uplink shared channel”) by inserting bandwidth requests (i.e., “in-band information”) in time slots previously used for data (i.e., “physical uplink shared channel”)  & Pg. 23 lines 10-23 i.e., in order to further reduce overhead bandwidth necessary for the bandwidth allocation process, currently active CPEs may “piggyback” a bandwidth request (or any other control message) on their current transmissions (i.e., “physical uplink shared channel”). The CPEs accomplish this piggybacking of bandwidth by using unused bandwidth in TC/PHY packets of existing bandwidth allocations…At the decision step 954 the method determines whether any unused bytes exist in the current allocation. If so, the method proceeds to insert bandwidth requests into the unused bytes at step 956). 

(Stanwood suggests the scheduling request information transmitted as in-band information is performed for reducing the bandwidth consumed by the bandwidth request messages, (see Pg. 14 lines 19-20 & Pg. 23 lines 10-12)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the scheduling request transmitted as disclosed in the teachings of Kim to further include the scheduling request information including buffer status of the scheduling request as disclosed in the teachings of Stanwood who discloses the scheduling request information is transmitted as in-band information because the motivation lies in Stanwood for reducing the bandwidth consumed by the bandwidth request messages by performing the in-band signaling.

Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., includes “buffer data”) & Pg. 24 lines 15-30 i.e., the data queues (i.e., “buffered data”) are distributed across and maintained by each individual CPE…Using these bandwidth requests, the base station reconstructs a logical picture of the state of the CPE data queues. Based on this logical view of the set of queues, the base station allocates uplink bandwidth in the same way as it allocates downlink bandwidth…If the selected CPE may receive unsolicited modifications to the bandwidth granted on a frame-by-frame basis. If the selected CPE is allocated less bandwidth for a frame than is necessary to transmit all waiting data, the CPE must use QoS and fairness algorithm to service its queues & Pg. 25 i.e., Data for transmission on the uplink and the downlink is preferably queued by quality of service (QoS) designations…As the queued data is transmitted) before a predetermined delay, (Stanwood, see Pg. 10 lines 23-32 i.e., Within each sector, in accordance with the present invention, CPEs must adhere to a transmission protocol that minimizes contention between CPEs and enables the service to be tailored to the delay and bandwidth requirements of each user application).   

Kim, see Para [0036] i.e., The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal (i.e., “L2 control information” since ACK/NACK is MAC layer signaling) can be transmitted along with an uplink access request signal (i.e., “sub-frame”) via the access channel (e.g., access preamble + packet data)). 

Regarding Claim 4, the combination of Kim in view of Stanwood discloses the WTRU of claim 1 further comprising the message is transmitted on a condition that a scheduling grant is insufficient for buffered data, (Stanwood, see Pg. 6 lines 1-5 i.e., The bandwidth request/grant protocol method and apparatus should correct itself when a bandwidth request is lost (i.e., scheduling grant is insufficient) due to the noise or interference effects present on the link & lines 15-25 & Pg. 30 lines 5-18 i.e., a self-correcting bandwidth request/grant protocol where base stations reset their records to reflect the current total bandwidth requirements of an associated CPE).  

Regarding Claim 5, the combination of Kim in view of Stanwood discloses the WTRU of claim 1, wherein the scheduling request information includes status information (Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues) or quality of Stanwood, see Pg. 23 lines 25-30 i.e., QoS requirements, Pg. 25 lines 3-8 & Pg. 29 lines 16-17 & Pg. 30 lines 7-14).  

Regarding Claim 6, the combination of Kim in view of Stanwood discloses the WTRU of claim 1, wherein the WTRU utilizes long term evolution (LTE) transmissions, (Kim, see Para’s [0005-0006] i.e., i.e., 4G communication systems, [0008-0011], & [0089]).  

Regarding Claim 7, the combination of Kim in view of Stanwood discloses the WTRU of claim 1, wherein the scheduling request is prioritized over the scheduling request information, (Stanwood, see Pg. 29 lines 29-32 i.e., At the beginning of a data burst, the CPE resets the dynamic bandwidth request timers. During the data burst, the CPE decreases or shortens the bandwidth request timer values (thereby reducing the time period between the transmission of consecutive bandwidth requests) based upon the current data flow and the connection priority of the CPE).  
 
Regarding Claim 8, the combination of Kim in view of Stanwood discloses the WTRU of claim 1, wherein the processor is further configured to send, after a predetermined number of sub-frames after transmission of the scheduling request, the scheduling request information, (Stanwood, see Pg. 30 lines 23-26 i.e., The value of the MT10 timer is used to determine the number of frames that the method waits between the transmission of aggregate bandwidth requests).  

see Fig. 1 i.e., Subscriber Station (SS) 130 & Para [0011] i.e., subscriber stations (SS)), the method comprising: 

determining whether an acknowledgement/negative acknowledgement (ACK/NACK) or channel quality information (CQI) is to be transmitted over a physical uplink control channel, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

determining whether a scheduling request is to be transmitted, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

generating, on a condition that the scheduling request and the ACK/NACK or the CQI are to be transmitted (see Para [0036] i.e., Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal), a message comprising the scheduling request and the ACK/NACK or see Para’s [0034] i.e., the SS to transmit a bandwidth allocation request signal (i.e., “message”) for uplink access to transmit uplink packet data & [0035-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal (i.e., “message”) via the access channel (e.g., access preamble + packet data)).

transmitting, over the physical uplink control channel, the message, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

Kim does not disclose determining whether scheduling request information, including buffer status, is to be transmitted; and transmitting, over a physical uplink shared channel, the scheduling request information as in-band information. However the claim features would be rendered obvious in view of Stanwood et al. (WO 02/05453A2). 

see Pg. 6 lines 7-11 i.e., bandwidth requests), including buffer status, is to be transmitted, (see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., “buffer status” is included in the bandwidth request) & Pg. 24 lines 20-21)

and transmitting, over a physical uplink shared channel, the scheduling request information as in-band information (see Pg. 14 lines 19-26 i.e., Another means used by the present invention in reducing the bandwidth consumed by the bandwidth request messages is the technique of “piggybacking” bandwidth requests (i.e., “in-band information”) on bandwidth already allocated to a CPE. In accordance with this technique, currently active CPEs request bandwidth using previously unused portions of uplink bandwidth (i.e., “physical uplink shared channel”) that is already allocated to the CPE. The necessity of polling CPEs is thereby eliminated. In an alternative embodiment of the present invention, bandwidth requests are piggybacked on uplink bandwidth allocated (i.e., “physical uplink shared channel”) and actively being used by a data service. In accordance with this alternative, the CPE “steals” bandwidth already allocated for a data connection (i.e., “physical uplink shared channel”) by inserting bandwidth requests (i.e., “in-band information”) in time slots previously used for data (i.e., “physical uplink shared channel”)  & Pg. 23 lines 10-23 i.e., in order to further reduce overhead bandwidth necessary for the bandwidth allocation process, currently active CPEs may “piggyback” a bandwidth request (or any other control message) on their current transmissions (i.e., “physical uplink shared channel”). The CPEs accomplish this piggybacking of bandwidth by using unused bandwidth in TC/PHY packets of existing bandwidth allocations…At the decision step 954 the method determines whether any unused bytes exist in the current allocation. If so, the method proceeds to insert bandwidth requests into the unused bytes at step 956). 

(Stanwood suggests the scheduling request information transmitted as in-band information is performed for reducing the bandwidth consumed by the bandwidth request messages, (see Pg. 14 lines 19-20 & Pg. 23 lines 10-12)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the scheduling request transmitted as disclosed in the teachings of Kim to further include the scheduling request information including buffer status of the scheduling request as disclosed in the teachings of Stanwood who discloses the scheduling request information is transmitted as in-band information because the motivation lies in Stanwood for reducing the bandwidth consumed by the bandwidth request messages by performing the in-band signaling.

Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., includes “buffer data”) & Pg. 24 lines 15-30 i.e., the data queues (i.e., “buffered data”) are distributed across and maintained by each individual CPE…Using these bandwidth requests, the base station reconstructs a logical picture of the state of the CPE data queues. Based on this logical view of the set of queues, the base station allocates uplink bandwidth in the same way as it allocates downlink bandwidth…If the selected CPE may receive unsolicited modifications to the bandwidth granted on a frame-by-frame basis. If the selected CPE is allocated less bandwidth for a frame than is necessary to transmit all waiting data, the CPE must use QoS and fairness algorithm to service its queues & Pg. 25 i.e., Data for transmission on the uplink and the downlink is preferably queued by quality of service (QoS) designations…As the queued data is transmitted) before a predetermined delay, (Stanwood, see Pg. 10 lines 23-32 i.e., Within each sector, in accordance with the present invention, CPEs must adhere to a transmission protocol that minimizes contention between CPEs and enables the service to be tailored to the delay and bandwidth requirements of each user application).   

Kim, see Para [0036] i.e., The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal (i.e., “L2 control information” since ACK/NACK is MAC layer signaling) can be transmitted along with an uplink access request signal (i.e., “sub-frame”) via the access channel (e.g., access preamble + packet data)). 

Regarding Claim 12, the combination of Kim in view of Stanwood discloses the method of claim 9 further comprising the message is transmitted on a condition that a scheduling grant is insufficient for buffered data, (Stanwood, see Pg. 6 lines 1-5 i.e., The bandwidth request/grant protocol method and apparatus should correct itself when a bandwidth request is lost (i.e., scheduling grant is insufficient) due to the noise or interference effects present on the link & lines 15-25 & Pg. 30 lines 5-18 i.e., a self-correcting bandwidth request/grant protocol where base stations reset their records to reflect the current total bandwidth requirements of an associated CPE).  

Regarding Claim 13, the combination of Kim in view of Stanwood discloses the method of claim 9, wherein the scheduling request information includes status information (Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues) or quality of Stanwood, see Pg. 23 lines 25-30 i.e., QoS requirements, Pg. 25 lines 3-8 & Pg. 29 lines 16-17 & Pg. 30 lines 7-14).  
.  
Regarding Claim 14, the combination of Kim in view of Stanwood discloses the method of claim 9, wherein the WTRU utilizes long term evolution (LTE) transmissions, (Kim, see Para’s [0005-0006] i.e., i.e., 4G communication systems, [0008-0011], & [0089]).  
 
Regarding Claim 15, the combination of Kim in view of Stanwood discloses the method of claim 9, wherein the scheduling request is prioritized over the scheduling request information, (Stanwood, see Pg. 29 lines 29-32 i.e., At the beginning of a data burst, the CPE resets the dynamic bandwidth request timers. During the data burst, the CPE decreases or shortens the bandwidth request timer values (thereby reducing the time period between the transmission of consecutive bandwidth requests) based upon the current data flow and the connection priority of the CPE).  
  
Regarding Claim 16, the combination of Kim in view of Stanwood discloses the method of claim 9 further comprising sending, after a predetermined number of sub-frames after transmission of the scheduling request, the scheduling request information, (Stanwood, see Pg. 30 lines 23-26 i.e., The value of the MT10 timer is used to determine the number of frames that the method waits between the transmission of aggregate bandwidth requests).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADNAN BAIG/Primary Examiner, Art Unit 2461